Citation Nr: 0715865	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected residuals of a fracture of the 
right clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for the residuals of 
a right clavicle fracture and assigned a 20 percent rating, 
effective February 24, 2003. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in October 2004, the veteran indicated that he wished to 
testify at a personal hearing before a Veterans Law Judge at 
the RO.  The requested hearing was subsequently scheduled, 
and he was notified of the date and time of this hearing in a 
January 2005 letter from the RO.  However, he failed to 
report for the hearing.  As he has since not asked for a new 
hearing, the Board finds that the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected residuals of a right clavicle fracture.  He 
essentially contends that the degree of pain and limitation 
of motion present in his right shoulder is more severe than 
is contemplated by the 20 percent rating currently assigned. 

The veteran's residuals of a fracture of the right clavicle 
have been evaluated under Diagnostic Code (DC) 5201.  Under 
that code, limitation of motion to shoulder level in the 
major or minor extremity warrants a 20 percent evaluation.  
Limitation of motion to midway between the side and shoulder 
level warrants a 20 percent evaluation in the minor extremity 
and a 30 percent evaluation in the major extremity.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent evaluation for the minor extremity and a 40 
percent evaluation in the major extremity.  38 C.F.R. § 
4.71a, DC 5201.  

The record reflects that, in May 2003, the veteran underwent 
a VA examination.  Although the veteran reported during that 
examination that he could not raise his arm above chest 
level, range of motion testing revealed flexion to be to 100 
degrees, external rotation to 60 degrees, and internal 
rotation to be to 80 degrees.  As these findings demonstrated 
that the veteran was able to lift his arm slightly above 
shoulder level on flexion, and to a 60 degree level above the 
shoulder on external rotation, the RO concluded that a rating 
in excess of 20 percent was not warranted under DC 5201.

However, subsequent VA treatment records suggest that the 
veteran may have experienced a worsening of his disability 
since the May 2003 examination.  For example, a July 2003 
clinical note shows that he reported experiencing severe pain 
upon any motion at all, and that a recent injection had 
provided partial but only temporary relief.  A subsequent 
note shows that his symptoms of shoulder pain had become 
quite acute several months before without any particular 
trauma, although it was noted that he had a past history of a 
right clavicle fracture in service.  Passive and active 
motion in the right shoulder were found to be "extremely 
limited and very painful."  

The veteran continued to report severe right shoulder pain 
over the next few months, which was found to be due to 
impingement syndrome and adhesive capsulitis.  In a February 
2004 clinical note, it was noted that his biggest complaint 
was decreased range of motion in the right shoulder, and 
examination revealed forward flexion to be limited to 80 
degrees.  External rotation was found to be limited to 30 
degrees.  The examiner concluded that aggressive 
rehabilitation would be needed to restore range of motion in 
the right shoulder.  The possibility of surgery was also 
noted.

Because these treatment records suggest a worsening of the 
veteran's right shoulder disability since his May 2003 
examination, the Board finds that a remand is necessary so 
that the veteran can undergo another VA examination to 
determine the current nature and severity of his service-
connected disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, the Board also finds that all VA treatment 
records since March 2004 that pertain to the right shoulder 
must be obtained and associated with the claims file.  38 
U.S.C.A. § 5103A(b)(1).

In addition, the record reflects that the RO provided the 
veteran with a letter in March 2003, fully notifying the 
veteran of what was required to substantiate his original 
claim for service connection.  However, following the award 
of service connection for the residuals of a right clavicle 
fracture, the veteran disagreed with the rating assigned, but 
he was never provided a subsequent notice advising him of the 
evidence needed to substantiate a claim for an increased 
rating.  While this case is in remand status, corrective 
notice must be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
an increased rating.  The notice should 
also provide an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC should obtain all records of 
the veteran's treatment for his right 
shoulder from the VA medical facility in 
Corpus Christi, Texas, dated from March 
2004 to present.

3.  The AMC should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
residuals of a fracture of the right 
clavicle.  The examiner should be asked to 
include x-ray studies and to provide 
complete observations of the ranges of 
motion of the right shoulder.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.  What are the ranges of motion of the 
veteran's right shoulder in terms of 
flexion, and internal and external 
rotation?

b.  Does the veteran's right shoulder 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

c.  Does pain significantly limit 
functional ability during flare-ups or 
when the right shoulder is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

4.  Once the foregoing has been completed, 
the AMC is free to undertake any 
additional development deemed necessary.  
After any such development is completed, 
the AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue an 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



